PER CURIAM.
Brown appeals a final judgment entered on guilty verdicts of burglary, sexual battery, robbery and possession of a firearm in the commission of a felony. The only issue at trial was identity.
Brown contends that the trial court erred in admitting the testimony of a serologist regarding a test which showed that Brown was included in a large group of the population that could have committed the sexual battery. Brown also contends that jury instructions concerning flight were improperly given.
The victim provided police with a detailed description of her assailant. She described him as a stocky, high-cheekboned, five-foot-eight-inch-tall black male with freckles. She made clear, convincing and unequivocal identifications of Brown both before trial, to the police from a photograph, and at trial, consistent with her description of his unusual facial characteristics.
In light of Daniels v. State, 108 So.2d 755 (Fla.1959), we hold that the record supports the flight instruction given to the jury. Brown fled from and fought with police at the time of his arrest.
The serologist’s testimony regarding the blood test is admissible if material and relevant. On this record, as in Tejeda-Bermudez v. State, 427 So.2d 1096 (Fla. 3d DCA 1983), we hold that if there was error in admitting such testimony, it was harmless.
Affirmed.